I115th CONGRESS1st SessionH. R. 414IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to allow an individual to qualify for both teacher loan forgiveness and public service loan forgiveness, and for other purposes. 
1.Short titleThis Act may be cited as the Encourage our Educators Act. 2.Loan forgiveness for teachers (a)Part BSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended— 
(1)in subsection (b)(1), in the matter preceding subparagraph (A), by striking 5 and inserting 3; (2)in subsection (c)— 
(A)in paragraph (1)— (i)by striking $5,000 and inserting $17,500; and 
(ii)by striking fifth and inserting third; and (B)by striking paragraph (3); and 
(3)in subsection (g)— (A)by inserting or at the end of subparagraph (A); and 
(B)by striking subparagraph (B). (b)Part DSection 460 of the Higher Education of 1965 (20 U.S.C. 1087j) is amended— 
(1)in subsection (b)(1), in the matter preceding subparagraph (A), by striking 5 and inserting 3; (2)in subsection (c)— 
(A)in paragraph (1)— (i)by striking $5,000 and inserting $17,500; and 
(ii)by striking fifth and inserting third; and (B)by striking paragraph (3); and 
(3)in subsection (g)— (A)by inserting or at the end of subparagraph (A); and 
(B)by striking subparagraph (B). 3.Conforming amendmentsSection 455(m)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(4)) is amended— 
(1)by striking 428J,; and (2)by striking 428L, or 460 and inserting , or 428L. 
